Title: From John Adams to William Ellery, 6 February 1778
From: Adams, John
To: Ellery, William


     
      Dear sir
      Braintree Feby. 6. 1778
     
     I had, Yesterday the Pleasure of receiving your Letter of the 22d of January, and beg Leave to assure you, I shall pay all proper Attention to its Contents, by rendering to the Gentleman whom you recommend, every service in my Power. I had before been introduced, to that young Gentleman by his Father, for whom I have conceived a great deal of Esteem, and from what I saw of the son and from what I have heard of him I think him ingenious and promising. But as I shall have an ample opportunity to become more acquainted with him, I shall be the better able hereafter to Speak of him from my own Knowledge, and you may depend upon it that nothing shall be wanting on my Part, towards recommending him in Proportion to his Merits. I am &c.
     
      Report Says, that when the order for suspending Mr. Burgoines Embarkation was given him, he thrashed his Hand upon his Thigh, and declared that he believed Congress, were determined to kill him. Will an imperious Court ever ratify that Convention? Or will the Army be Prisoners during the War? I think Burgoines Army is Snugg enough, but they ought to be sent farther from Boston. My best respects to Brother Dana. Beg him to write me—and to excuse my not writing him.
     
    